Citation Nr: 1421700	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-24 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased disability evaluation for status post septorhinoplasty for a deviated septum, rated 10 percent disabling.

2.  Entitlement to an increased disability evaluation for patella tendonitis of the right knee, rated 10 percent disabling.

3.  Entitlement to an increased disability evaluation for sinusitis, rated 10 percent disabling.

4.  Whether new and material evidence has been presented to reopen a service connection claim for headaches, including as secondary to a service-connected disability, and if so, whether service connection may be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2010 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

The issues of entitlement to an increased disability evaluation for patella tendonitis of the right knee, rated 10 percent disabling; entitlement to an increased disability evaluation for sinusitis, rated 10 percent disabling; and entitlement to service connection for headaches, including as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  At the Board hearing on May 2, 2013, prior to the promulgation of a decision on the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to an increased disability evaluation for status post septorhinoplasty for a deviated septum, rated 10 percent disabling.

2.  In a decision issued in January 2009, the Board denied entitlement to service connection for left periorbital headaches on the basis that there was no relationship between his headaches and service or his service-connected septorhinoplasty and deviated septum.  

3.  The evidence received since the January 2009 Board decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased disability evaluation for status post septorhinoplasty for a deviated septum, rated 10 percent disabling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

1.  The January 2009 Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran withdrew the appeal of the issue of entitlement to an increased disability evaluation for status post septorhinoplasty for a deviated septum, rated 10 percent disabling, at his Board hearing on May 2, 2013.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

II.  Claim to Reopen

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for headaches.  The claim was most recently denied in a January 2009 Board decision.  The Veteran's claim thus may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

The prior evidence considered in the January 2009 Board decision consisted of the Veteran's service treatment records, VA treatment records through September 2008, private treatment records, lay statements from the Veteran, and Veteran's testimony at the October 2008 Board hearing.

Since the January 2009 Board decision, new evidence has been added to the claims file, including VA treatment records through December 2010, a VA examination in February 2012, and lay statements from the Veteran at the Board hearing on May 2, 2013.  The evidence submitted subsequent to the January 2009 Board decision is new, in that it was not previously of record.  

The newly submitted evidence is also material.  The claim was denied in January 2009 because the Board found that the Veteran's headaches were not linked to the Veteran's service or service-connected disabilities.  At the May 2013 Board hearing, the Veteran stated that his service-connected sinusitis and deviated septum caused his headaches.  He further stated that he suffered headaches continually since service in 1977. 

The lay statements made by the Veteran during the May 2013 Board hearing provide evidence that relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the Veteran's claims.  It is therefore material and sufficient to reopen the previously-denied claims.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board reopens the Veteran's claims of entitlement to service connection for headaches. 


ORDER

The appeal of the issue of entitlement to an increased disability evaluation for status post septorhinoplasty for a deviated septum, rated 10 percent disabling, is dismissed.

As new and material evidence has been received, the Veteran's claim for service connection for headaches is reopened; to this extent only, the appeal is granted.  


REMAND

The Veteran seeks entitlement to an increased rating for patella tendonitis of the right knee, currently evaluated at 10 percent disabling.  A VA examination was conducted in February 2012.  At the May 2013 Board hearing, the Veteran asserts that his right knee disability has worsened since the February 2012 VA examination.  A private treatment record from Kent Hospital shows the Veteran underwent a right knee arthroscopy with a partial medial meniscectomy on February 21, 2014.  Thus, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

The VA examination must include a retrospective medical opinion addressing the severity of his right knee disability throughout the appeal, to include the time period prior to his right knee arthroscopy with a partial medial meniscectomy on February 21, 2014.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

In a May 2012 rating decision, the RO granted service connection for sinusitis with an evaluation of 10 percent.  At the May 2013 Board hearing, the Veteran testified that he disagreed with the initial rating assigned for sinusitis in the May 2012 rating decision.  The Veteran further explained that he is seeking separate claims for entitlement to service connection for headaches and entitlement to an increased rating for sinusitis.  A transcript of the hearing is of record.  Because the Veteran's contentions offered during his May 2013 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his notice of disagreement to the May 2012 rating decision.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993); see 38 C.F.R. § 20.201 (2013).  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claim of entitlement to an increased initial rating for sinusitis.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In regard to the Veteran's claim of entitlement to service connection for headaches, he testified that his headaches started while he was in service in 1977 and are caused by his service-connected sinusitis and deviated septum.  The Board acknowledges that the Veteran, as a lay person, is competent to report the existence of her headache symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   On the Veteran's August 1976 Report of Medical History, he reports frequent or severe headache.  A February 1977 service treatment record also notes headaches for two months daily located frontally between the eyes. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is evidence of a current disability and an indication that it may be associated with active service and/or a service-connected disability, the Board finds a remand is necessary to obtain a VA examination with medical opinion as to whether the current headaches are related to service, including as secondary to service-connected sinusitis and deviated septum.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his right knee disability, sinusitis, and/or headaches and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC as to his claim seeking an increased initial rating for sinusitis, to include notification of the need to timely file a substantive appeal to perfect his appeal on that issue.
  
2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service headaches, and the nature, extent and severity of his right knee disability and sinusitis.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  Ask the Veteran to identify all medical providers who have treated him for headaches, right knee disability, and sinusitis.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since December 2010 should be obtained. 

In the event the Veteran identifies treatment by a private provider, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records. 

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right knee disability.  The claims file should be made available to and reviewed by the examiner, and the examiner must record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

a. Indicate whether any of the following are present and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.

b. Discuss functional impairment of the knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.

c. Provide a retrospective medical opinion addressing the severity and functional effects of his right knee disability prior to his right knee arthroscopy with a partial medial meniscectomy on February 21, 2014. 

5.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any headache disability found to be present.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Identify all headache disabilities found to be present; 

b)  State whether it is at least as likely as not that the Veteran's headaches:

1)  are related to service, including the headaches noted in the service treatment records, or

2)  are caused, at least in part, by the Veteran's service-connected sinusitis and/ or deviated septum, or 

3)  are aggravated, at least in part, by the Veteran's service-connected sinusitis and/ or deviated septum.

The examiner should consider the Veteran's lay statements regarding the onset of his headaches.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

6.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


